PER CURIAM.
By section 3271 of the Code of Civil Procedure the court is authorized, in its discretion, to require the plaintiff to give security for costs in an action brought by the committee of a person judicially declared to be incompetent to manage his affairs. *919No authority is therein given to require security for costs in an action brought against such committee. If we assume, for the argument, that prior to the Code provision the court had power to require security for costs in certain cases, the express permission contained in section 3271 to require security in an action brought by a committee would seem to contain an implied denial of the right to require security in an action brought against such a committee. This implication would also seem to be strengthened by the first provision of the section, which authorizes security to be given in certain cases when brought by or against an executor, etc.
The order should be reversed, with $10 costs and disbursements.